CHANGE IN TERMS AGREEMENT

Principal
$2,000,000.00

Loan Date
03-26-2001

Maturity
06-30-2002

Loan No.


Call


Collateral

Account


Officer
490

Initials

References in the shaded area are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

 

Borrower: Industrial Services of America, Inc.
(TIN: 69-0712746)
7100 Grade Lane
Louisville, KY 40232 Lender: Bank of Louisville
500 West Broadway
Louisville, KY 40202            

Principal Amount: $3,000,000.00 Initial Rate: 8.500% Date of Agreement: November
30, 2000

 

DESCRIPTION OF EXISTING INDEBTEDNESS. The Revolving Line of Credit #81145 as
evidenced by Borrower's promissory note dated May 9, 1997, in the face principal
amount of $2,000,000.00, as most recently renewed by the Change in Terms
Agreement dated November 30, 2000, in the face principal amount of
$3,000,000.00, payable to Lender's order (the "Note").

DESCRIPTION OF COLLATERAL. All of Borrower's business assets, as described in
the Security Agreement dated May 9, 1997, by Borrower in favor of Lender
together with UCC-1 Financing Statement of record in the Office of the Clerk of
Jefferson County, Kentucky.

DESCRIPTION OF CHANGE IN TERMS. 1) The maturity date of the Note is hereby to be
confirmed as June 30, 2002. 2) The Loan Agreement dated November 30, 2000, is
hereby amended so as to delete the Financial Covenant entitled "Net Worth
Ratio." Interest will accrue to the end of each interest period described in the
Note, and will be due and payable on the 15th day of the next interest period,
provided that all amounts outstanding under the Note shall be due and payable in
full on the maturity date set forth in the previous sentence. Lender and
Borrower agree that the Loan Agreement and Security Agreement executed in
connection with the Note are and were intended to govern and secure Borrower's
obligation to Lender under the Note as it has been and may be renewed, replaced,
modified, and extended, and Borrower affirms and confirms in all respects its
obligation under the Loan Agreement and Security Agreement. This Change in Terms
Agreement amends but does not novate the Note.

FINAL AGREEMENT. THE UNDERSIGNED REPRESENTS AND AGREES THAT: (A) THIS AGREEMENT,
TOGETHER WITH THE OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND/OR
REFERRED TO HEREIN (COLLECTIVELY, THE "LOAN DOCUMENTS") REPRESENTS THE FINAL
AGREEMENT BETWEEN THE UNDERSIGNED AND THE LENDER WITH RESPECT TO THE SUBJECT
MATTER HEREOF, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENT BETWEEN THE PARTIES,
AND (C) THE LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES,
THE TERM "PARTIES" MEANS BANK OF LOUISVILLE AND ANY AND ALL ENTITIES OR
INDIVIDUALS WHO ARE OBLIGATED, DIRECTLY OR INDIRECTLY TO REPAY THE INDEBTEDNESS
REPRESENTED BY THIS NOTE OR HAVE PLEDGED PROPERTY AS SECURITY FOR THE
INDEBTEDNESS REPRESENTED BY THIS NOTE.

EFFECTIVE DATE. This Agreement was executed on the _____ day of __________,
2001, but is effective as of March 26, 2001.

FINANCIAL REPORTING. Borrower affirms its obligation to provide Lender with its
financial statements and other financial information, in form and substance
satisfactory to Lender and on such periodic reporting schedule as Lender may
prescribe, and change from time to time.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

BORROWER:

Industrial Services of America, Inc.

 

By: /s/ Timothy W. Myers                  
      Timothy W. Myers, President